 


 HCON 172 ENR: Providing for a conditional adjournment of the House of Representatives and a conditional recess or adjournment of the Senate. 
U.S. House of Representatives
2009-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 172 
 
 
July 31, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a conditional adjournment of the House of Representatives and a conditional recess or adjournment of the Senate.  
 
 
That, in consonance with section 132(a) of the Legislative Reorganization Act of 1946, when the House adjourns on the legislative day of Friday, July 31, 2009, Saturday, August 1, 2009, or Sunday, August 2, 2009, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Tuesday, September 8, 2009, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on any day from Thursday, August 6, 2009, through Tuesday, August 11, 2009, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Tuesday, September 8, 2009, or such other time on that day as may be specified in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first.  2. The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
